Citation Nr: 1623780	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for skin disorders, including actinic keratosis and basal cell carcinoma (BCC), to include as due to herbicide exposure.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970, with service in the Republic of Vietnam from February 1970 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which inter alia, denied service connection for skin disorders and GERD.

Although the Veteran was scheduled for a July 2011 Video Conference hearing, he failed to appear and did not request it be rescheduled.  As such, the hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In August 2015, the Board remanded the appeal for further evidentiary development, specifically, addendum opinions as to the etiology of the Veteran's skin disorders and GERD.  In November 2015, a VA examiner provided an addendum opinion to the September 2012 VA examinations for skin disorders and GERD.  For the reasons indicated below, those addendum opinions are adequate. Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. The Veteran's skin disorders are not related to or caused by service, to include as due to herbicide exposure.

2. The Veteran's GERD is not related to or caused by service, to include as due to herbicide exposure.




CONCLUSIONS OF LAW

1. The Veteran's skin disorders were not incurred in or caused by active military service, to include as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The Veteran's GERD was not incurred in or caused by active military service, to include as secondary to due to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on July 25, 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in September 2012 with an addendum in November 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, while the Board finds that the September 2012 GERD VA examination is inadequate, the September 2012 skin VA examination and the November 2015 GERD and skin addendums are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Analysis

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2)  evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases as set forth in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Neither the Veteran's skin disorders nor his GERD are listed in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a) as chronic diseases.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be established on a presumptive basis for certain diseases if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 U.S.C.A. § 1116(a)(1),(2); 38 C.F.R. §§ 3.307, 3.309.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's military personnel files reflect that he had in-country service in the Republic of Vietnam.  As such, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  Nevertheless, the Board notes that actinic keratosis, BCC, and GERD are not among the presumptive diseases listed under 38 U.S.C.A. §  1116(a)(2) and 38 C.F.R. § 3.309(e).  As such, the Veteran may not be service-connected on a presumptive basis secondary to in-service herbicide exposure.  However, the presumptive service connection procedure does not foreclose proof of direct service connection; a claimant may prove actual causation of his disabilities by Agent Orange or other in-service injury, disease, or event.  See Combee v. Brown, 34 F.3d 1039 (1994); 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

Skin Disorders

The Veteran contends that he has skin disorders, to include actinic keratosis and BCC, for which he should be service-connected.  The evidence of record comprises the Veteran's service treatment records (STRs), his VA and private treatment records, and a September 2012 VA examination with a November 2015 addendum opinion.

The Veteran's STRs are silent as to any skin complaints, treatments, or diagnoses.  An October 1968 enlistment report of medical history is negative for any skin problems, and a December 1970 separation report of medical examination is also negative for any skin problems.

In October 2004, the Veteran's private physician noted that the Veteran was seeking treatment for multiple symptoms that he had had for many years, to include unexplained rashes and sensitivity to the sun.  The Veteran contended that his symptoms had started since his time in Vietnam and were "signs and symptoms entirely out of proportion to his age and physical condition."  An October 2007 statement from Dr. K.D.B. wrote, "It is quite possible that this constellation of symptoms could be due to Agent Orange exposure"  and noted that this needed "to be investigated fully," and that the Veteran "should be treated for his exposure if warranted."

VA treatment records in October 2007 noted scattered keratosis on the Veteran's hands and ears.  Records in November 2007 found one to two millimeters silvery hyperkeratotic lesions on his ear and anterior chest.  In January 2008, the cancer screening was clear, and there were no lesions of concern per the Veteran; his skin was warm, dry, and without rashes.  In July 2008, the Veteran had painful red raised lesions near his left knee.  In May 2009, the Veteran had several ill-defined scaling macules on the bilateral dorsal hands verrucous filiform papule on the left infraorbital crease; he was assessed with actinic keratosis.  In March 2011, the Veteran was seen for flakey spores on his arms and ears, and pink scaly macules on bilateral dorsum of hands, forearms, ears, and temples; he was assessed with actinic keratosis.  

A September 2012 VA examiner diagnosed the Veteran with actinic keratosis and found that his skin disorder was "due to sun exposure throughout his lifetime."  The examiner opined that it was less likely than not "that the Veteran's actinic keratosis [was] related to a brief exposure to herbicides."

A November 2015 addendum noted that the Veteran had a history of BCC of the right shoulder and actinic keratosis.  The examiner remarked that "sun exposure (UV radiation) and sunburn is a known environmental cause for BCC."  He noted that "the type, quantity, and timing of sun exposure associated with an increased risk of BCC [were] not clearly defined," but that it appeared that childhood sun exposure was more important than exposure during adulthood.  Further, the examiner stated that the Veteran's actinic keratosis was due to sun exposure throughout his lifetime.  As such, the examiner opined that "in light of the examination findings located in the service and post-service evidence of record, along with current medical literature, the Veteran's [actinic keratosis] and BCC [were] less likely than not" caused by or the result of service. 

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for skin disorders.  

The Board notes the Veteran's statements indicating that his skin disorders are a result of or caused by his military service.  Although the Veteran is competent to report symptoms such as skin rashes and lesions, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a complex medical matter involving an internal medical process which extends beyond an immediately observable cause-and-effect relationship such as an etiological relationship between his current skin disorders and his active military service.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's own statements as to the etiology of his current skin disorders are not competent.

The evidence shows that the Veteran did not have any complaints, treatments, or diagnoses for skin disorders while in service.  Further, the earliest diagnosis of a skin disorder was in October 2004, about 44 years after the Veteran was discharged from service. 

Next, the September 2012 VA examiner diagnosed the Veteran with actinic keratosis and found that his skin disorder was more likely than not "due to sun exposure throughout his lifetime," and not as a result of his "brief exposure to herbicides."  In addition, the November 2015 addendum opinion noted that "sun exposure (UV radiation) and sunburn" increased the risk of BCC, but that the type, quantity, and timing of exposure were not clearly defined.  The examiner remarked that it appeared that childhood exposure to sun was more important than exposure during adulthood, and therefore the Veteran's BCC was less likely than not caused by or the result of his service.  Further, the 2015 VA examiner also opined that the Veteran's actinic keratosis was due to the Veteran's sun exposure throughout his lifetime, and not his in-service exposure to herbicides.  As the examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The only other medical opinion on this question is that of Dr. K.D.B.  However, his  statement that it is "quite possible" that the Veteran's "constellation of symptoms could be due to Agent Orange exposure" is stated in uncertain terminology that reflects a speculative opinion entitled to little, if any, probative weight.  Hood v. Shinseki, 23 Vet.App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet.App. 185, 187 (1999) (use of term "could," without other rationale or supporting data, is speculative); Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (use of the phrase "could not rule out" was too speculative to establish medical linkage).

The weight of the medical evidence is thus against the claim.  Moreover, to the extent that the Veteran's lay statements are competent, the Board finds the specific, reasoned opinions of the trained health care professionals who provided the opinions in September 2012 and November 2015 are of greater probative weight than the Veteran's more general lay assertions.
 
For the foregoing reasons, the preponderance of the evidence is against claim for service connection for skin disorders.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102..  

GERD

The Veteran contends that he has GERD for which he should be service-connected.  The evidence of records comprises the Veteran's service treatment records (STRs), his VA and private treatment records, and a September 2012 VA examination with a November 2015 addendum opinion.

The Veteran's STRs do not reflect treatments for or diagnoses of GERD.  An October 1968 enlistment report of medical history is negative for any stomach problems.  In May 1970, the Veteran had abdominal cramping and diarrhea for one week.  In September 1970, the Veteran had a headache and stomach ache for about one week, with anorexia, vomiting, diarrhea, and frequent pain in the right lower quadrant of the abdomen.  The pain was crampy and non-radiating, and the abdomen was soft and tender with rebound.  The physician diagnosed him with viral syndrome.  In October 1970, the Veteran again had a headache with fever, chills, and nausea, but no vomiting or diarrhea.  A December 1970 separation report of medical examination was negative for any stomach problems.

VA treatment records in December 1989 revealed that the Veteran had chest pains, which started several months prior after a wall fell on him.  He also complained of pain in the right lower quadrant that radiated up, and was associated with increased flatus, belching, chest palpations, hot flashes, but no diarrhea.  Records noted a history of renal stones and peptic ulcer disease (PUD).  An upper gastrointestinal (GI) study was normal and revealed no significant abnormalities of the esophagus, stomach, and duodenum.  In November 1990, the Veteran stated that he had been in excellent health until one year ago when a wall fell on him at work.  He described a burning epigastric pain radiating to his chest and associated with increased shortness of breath and nausea that improved with anti-histamine and antacids.  In December 1990, the Veteran reported stomach distress from taking Motrin for his back pain.

In September 1993, private treatment records note a normal computerized tomography (CT) scan of the abdomen and pelvis, with only fatty density in the subcutaneous area that might represent a small lipoma.

VA treatment records in November 1993 noted that the Veteran had been seen for about two months for stomach pain.  He had right lower quadrant/flank pain for the past two years with no nausea, vomiting, or diarrhea.  The physician noted a history of heartburn and a negative colonoscopy, esophagogastroduodenoscopy (EGD), and abdomen ultrasound.  In October 1994, the Veteran complained of gas, bloating, and occasional loose yellow stool.  He contended that when the bloating increased, he also had pain the right upper quadrant, right chest, and right arm.  The symptoms were worse when he was under emotional stress or ate certain foods.  The physician noted that the symptoms were more comparable with irritable bowel, and that there was no evidence of a gallbladder disease.  A March 1995 examination was unremarkable except for mild right lower quadrant abdominal tenderness.  The Veteran was being treated for irritable bowel syndrome (IBS) and had recent chest pain associated with abdominal bloating that was often relieved with Maalox.  The Veteran stated that the pain gradually set in over the course of the day, and felt like swelling and bloating pressure.  He reported loose stools for the past 10 days with two stool movements per day.  The physician found no clear etiology for his symptoms.

VA treatment records in August 2000 and February 2004 noted that the Veteran's GERD was under control.  In April 2004, a CT scan of the abdomen and pelvis showed no pathology.  Records in February 2007 and January 2008 noted a history of GERD, PUD, and bleeding ulcers starting around 1990.  

As noted, Dr. K.D.B. wrote in October 2007, "It is quite possible that this constellation of symptoms could be due to Agent Orange exposure"  and noted that this needed "to be investigated fully," and that the Veteran "should be treated for his exposure if warranted."

VA treatment records in December 2009 noted epigastric discomfort radiating at times to the left chest, with symptoms improving with GERD medication.  An endoscopy revealed normal duodenum, stomach, and esophagus.

A September 2012 VA examination report noted that the Veteran had a history of GERD for multiple years.  The examiner remarked that the Veteran had been exposed to herbicide while in Vietnam, which contacted with the Veteran's skin and mucous membranes.  The examiner noted that herbicide had been linked with ischemic heart disease and other systemic conditions, but that the Veteran's GERD had been present throughout his life and prior to his time in the service.  As such, the examiner opined that the Veteran's GERD was less likely than not a result of or caused by his time in service.

A November 2015 addendum report noted that the symptoms during service were consistent with clinical presentations viral in nature, and not GERD.  The examiner noted that the symptoms were acute with resolution, and that the Veteran's separation report of medical examination was negative for any GI conditions of GERD.  The examiner noted that the first medical history of GERD dated from the 1990s and that the first treatment for GERD started in 2011, but that there was no evidence to support GERD from the time the Veteran left service in 1970 to 1990.  As such, the examiner opined that it was less likely than not that the Veteran's GERD was caused by his in-service GI illness. 

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for GERD.  

As an initial matter, the Board notes that a Veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111 (West 2014).  The presumption is rebutted by clear and unmistakable evidence that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  Here, the Veteran's entrance examination indicates normal abdomen and viscera and the remaining evidence of record does not provide any indication that the disorder pre-existed service.  Accordingly, the presumption is not rebutted and the Veteran is presumed to be in sound condition upon his entrance into the service.  To the extent that the September 2012 VA examiner based his opinion on preexisting GERD, the opinion is inadequate.

In addition, while the STRs reflect that the Veteran had stomach upsets, nausea, vomiting, and diarrhea, a September 1970 examination diagnosed the Veteran with viral syndrome, and the November 2015 VA examiner found that the Veteran's GI symptoms while in service were consistent with an acute and viral clinical presentation, and not GERD.  The evidence shows that the Veteran first experienced GERD, PUD, and ulcer bleeds in the 1990s, approximately 20 years after his discharge from service. 

The Board notes the Veteran's statements indicating that his GERD is related to his military service.  Although the Veteran is competent to report symptoms such as stomach upsets, bloating, heartburn, and chest pains, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a complex medical matter involving an internal medical process which extends beyond an immediately observable cause-and-effect relationship such as an etiological relationship between his current GERD and his active military service.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's own statements as to the etiology of his GERD are not competent.


The medical opinion evidence weighs against the claim.  The November 2015 VA examiner explained the reasons for the conclusions based on an accurate characterization of the evidence and offered a sufficiently definitive opinion.  This opinion is therefore entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In contrast, as noted above, Dr. K.D.B.'s opinion was stated in terminology indicating only a possibility of a relationship between all of the symptoms and Agent Orange exposure, and is therefore entitled to little probative weight.  To the extent that the Veteran's statements on this question are competent, the Board finds the specific, reasoned opinion of the trained health care provider who provided the November 2015 opinion to be of greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the preponderance of the evidence is against claim for service connection for GERD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for skin disorders, including actinic keratosis and BCC, to include as due to herbicide exposure, is denied.

Entitlement to service connection for GERD, to include as due to herbicide exposure, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


